
	

113 HR 4518 IH: Parental Protection Act
U.S. House of Representatives
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4518
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To protect the constitutional rights of parents and children.
	
	
		1.Short title
			This Act may be cited as the Parental Protection Act.2.Congressional findingsCongress finds:(1)The rates in the diagnosis of psychiatric disorders in children and the prescription of
			 psychotropic medication to children has increased dramatically in recent
			 years.(2)Nearly 70 percent of the Diagnostic and Statistical Manual of Mental Disorders (DSM–V) task force
			 members report having ties to the pharmaceutical industry.(3)Many medical institutions are allowed to include wards of the State in research that presents
			 greater than minimal risk with no prospect of direct benefit for the
			 research subject.(4)There is a misuse of federally allocated funds to violate the First and Fourteenth Amendment rights
			 of children and wards of the State.3.General authorizationThe Department of Health and Human Services shall withhold all monies from State agencies or
			 entities, hospitals, and medical facilities that—(1)allow research presenting greater than minimal risk to minors, juveniles, or wards of the State;(2)deny Fourteenth Amendment rights to the parents or child; or(3)investigate parents or charge them with medical neglect, or remove children from the parents’
			 custody when in disagreement with a subjective diagnosis involving
			 psychotropic drugs.4.EnforcementThe Department of Health and Human Services and the Attorney General shall enforce the provisions
			 of section 4.5.Effective dateThe provisions of this Act shall take effect immediately upon enactment.
